UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Robert Ortiz,
                                                                                  5/27/2021
                               Plaintiff,

                   -against-                                  1:19-cv-03522 (LJL) (SDA)

Police Department of the 25th Precinct et al.,                ORDER

                               Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Following a telephonic conference with the parties today, the Court hereby ORDERS as

follows:

       1.       Counsel to Defendants Raymond Low, Zavier Reynoso and Manuel Cordova shall,

                within 48 hours of his receipt of the final decision issued in connection with his

                clients’ NYPD administrative trial, file with the Court a copy of that final decision

                and serve a copy of that final decision on Plaintiff.

       2.       No later than Wednesday, June 30, 2021, the parties shall serve any written

                discovery requests.

       3.       If Defendants intend to resend to Plaintiff for execution a New York Criminal

                Procedure Law Section 160.50 release and/or any authorizations for the release

                of medical records, they shall do so no later than Wednesday, June 30, 2021.

       4.       A telephone conference shall be held on Thursday, August 12, 2021, at 12:00

                p.m. By separate Order, the Court shall order the Plaintiff produced for such

                conference.
        The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

DATED:         New York, New York
               May 27, 2021

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                               2
